DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	

                                                  Allowable Subject Matter
3.	Claims 1-9 are allowed.	
4.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: Obtaining a preset amplitude threshold and a preset pulse width threshold, wherein the preset pulse width threshold is a pulse width corresponding to the preset amplitude threshold when the mirror works on preset resonance frequency; determining an actual pulse width corresponding to the feedback signal based on the preset amplitude threshold; comparing the actual pulse width with the preset pulse width threshold, to obtain the error; determining a frequency adjustment based on the error, adjusting frequency based on the frequency adjustment, and obtaining an output signal including remaining claim limitations. 
As per independent claim 7: Obtain a preset amplitude threshold and a preset pulse width threshold, wherein the preset pulse width threshold is a pulse width corresponding to the preset amplitude threshold when the mirror works on preset resonance frequency, and determine an actual pulse width corresponding to the feedback signal based on the preset amplitude threshold, and compare the actual pulse width with the preset pulse width threshold, to obtain the error; and a linear controller, configured to determine a frequency adjustment based on the error, adjust frequency based on the frequency adjustment, and obtain an output signal including remaining claim limitations.
                                               Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 5,757,751 to Chapman discloses a pulse width modulation system.
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Private Patent Application Information Retrieval (PAIR) system and the Patent Center.  Status information for published applications may be obtained from either Private PAIR or Patent Center.  Status information for unpublished applications is available through Private PAIR only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846